Dismiss and Opinion Filed August 21, 2013




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-00697-CV

     CHARLES D. TYSON AND GILLIAMS AGHORN ENERGY, INC., Appellants
                                 V.
     MEDSTAR FUNDING AND FOREST PARK MEDICAL CENTER, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-00370

                              MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                   Opinion by Justice Bridges
       Before the Court is appellant’s August 7, 2013 motion to dismiss appeal as moot due to

resolution of the underlying case. We grant appellant’s motion and dismiss this appeal. See

TEX. R. APP. P. 42.1(a)(1).




                                                 /David L. Bridges/
130697F.P05                                      DAVID L. BRIDGES
                                                 JUSTICE
                                    S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

CHARLES D. TYSON AND GILLIAMS                   On Appeal from the 44th Judicial District
AGHORN ENERGY, INC., Appellant                  Court, Dallas County, Texas
                                                Trial Court Cause No. DC-13-00370.
No. 05-13-00697-CV       V.                     Opinion delivered by Justice Bridges.
                                                Justices Moseley and Lang-Miers
MEDSTAR FUNDING AND FOREST                      participating.
PARK MEDICAL CENTER, Appellees

     In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
     It is ORDERED that appellees MEDSTAR FUNDING AND FOREST PARK
MEDICAL CENTER recover its costs of this appeal from appellants CHARLES D. TYSON
AND GILLIAMS AGHORN ENERGY, INC.


Judgment entered August 21, 2013




                                                /David L. Bridges/
                                                DAVID L. BRIDGES
                                                JUSTICE




130697.dis.op.docx                        –2–